Citation Nr: 0818251
Decision Date: 06/03/08	Archive Date: 06/26/08

DOCKET NO. 96-13 635A                       DATE JUN 03 2008

On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas 

THE ISSUES 

1. Entitlement to service connection for a respiratory disorder to include exercise-induced asthma. 

2. Entitlement to service connection for a cervical spine disorder. 

3. Entitlement to service connection for a right knee disorder. 

4. Entitlement to service connection for a left knee disorder. 

5. Entitlement to service connection for a right shoulder disorder. 

6. Entitlement to service connection for sinusitis. 

7. Entitlement to service connection for a skin disorder to include seborrheic dermatitis. 

8. Entitlement to service connection for hemorrhoids. 

9. Entitlement to service connection for a low back disorder. 

10. Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD). 

REPRESENTATION 

Veteran represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Veteran 

ATTORNEY FOR THE BOARD 

J. Alsup, Associate Counsel 

INTRODUCTION 

The veteran served on active duty from May 1978 to March 1992. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the veteran's claims for service connection. The veteran disagreed and timely appealed. 

In May 1998, the veteran and her representative presented evidence and testimony in support of the veteran's claims at a video conference hearing before the 

- 2 - 

undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been associated with the veteran's VA claims folder. 

In a September 1998 decision, the Board remanded all claims for further evidentiary and procedural development. In a February 2004 decision, the Board remanded all claims for further attempts to obtain service medical records pertaining to the claims. 

During the pendency of the appeal, the veteran relocated her residence. The Waco, Texas, RO has current jurisdiction over the claim. 

The issues of entitlement to service connection for a skin disorder, hemorrhoids, a low back disorder, and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

FINDINGS OF FACT 

1. A preponderance of the competent medical and other evidence of record supports a finding that the veteran does not have a diagnosed respiratory disorder, to include exercise-induced asthma.
 
2. A preponderance of the competent medical and other evidence of record supports a finding that the veteran does not have a diagnosed cervical spine disorder. 

3. A preponderance of the competent medical and other evidence of record supports a finding that the veteran does not have a diagnosed right knee disorder. 

4. A preponderance of the competent medical and other evidence of record supports a finding that the veteran does not have a diagnosed left knee disorder. 

- 3 - 

5. A preponderance of the competent medical and other evidence of record supports a finding that the veteran does not have a diagnosed right shoulder disorder. 

CONCLUSIONS OF LAW 

1. Entitlement to service connection for a respiratory disorder to include exercise-induced asthma is denied. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007). 

2. Entitlement to service connection for a cervical spine disorder is denied. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007). 

3. Entitlement to service connection for a right knee disorder is denied. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007). 

4. Entitlement to service connection for a left knee disorder is denied. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007). 

5. Entitlement to service connection for a right shoulder disorder is denied. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION 

The veteran's July 1993 claim sought to establish entitlement to service connection for multiple disorders. During the course of the administrative development of the case, it became clear that the veteran had service as an enlisted soldier between May 1978 and May 1985, and as a Chief Warrant Officer between May 1985 and her separation in March 1992. As is discussed in greater detail below, the Board has on two previous occasions provided guidance to ensure that all possible avenues were explored to obtain the veteran's service medical records and other military records 

- 4 - 

that could have assisted in the determination of her claims. The veteran, a physician's assistant during service, essentially claims that she was diagnosed with several of the claimed conditions during service, and that they have persisted until the present time. 

The Board will first address certain preliminary matters and then proceed to a decision on five of the ten issues presented. 

Stegall concerns 

In Stegall v. West, 11 Vet. App. 268,271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary. The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders. 

As noted above, in the February 2004 decision, the Board remanded the veteran's claim for further procedural and evidentiary development. Specifically, the Board ordered VBA to verify any active duty the veteran served prior to May 1985 and to make further attempts to associate the veteran's service medical records (SMR) with her VA claims folder; the RO was to pursue the previously made request for the veteran's SMR and personnel records from the Records Management Center in St. Louis, Missouri, using all of the veteran's names; if the facilities contacted indicated that the veteran's SMR and personnel records do not exist, then the RO was directed to directly contact and seek medical records from the Babenhausen Health Clinic in Babenhausen, Germany; and, the RO was to provide the veteran with appropriate notice regarding her claim for entitlement to service connection for sinusitis. 

The Board observes that the evidence includes a DD-214 record for the veteran's initial enlistment period and establishes that she served on active duty from May 1978 to May 1985. Moreover, in September 2004, the RO sent a request for medical records pertaining to the veteran to the Babenhausen Health Clinic and sent a follow-up request in August 2005. A response was received in April 2006, which 

- 5 - 

included some service personnel records but did not include any medical records. The National Personnel Records Center responded in August 2005 that no records pertaining to the veteran were found. Finally, the veteran was sent a March 2004 letter notifying her of the evidence needed to establish her service connection claims, the duties VA had to assist her in obtaining records and medical evidence to substantiate her claim, and notice that she should send any evidence she thought would support her claim to VA. 

Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order"). In this case, the Board finds that the RO substantially complied with the Board's remand. 

Duties to notify and assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for V A benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

- 6 - 

In this case, the RO provided the veteran with notice in March 2003 and March 2004, prior to the January 2008 decision on the claim. Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case. The RO informed the veteran in both the 2003 and 2004 notice letters about the information and evidence that is necessary to substantiate her claim for service connection. Specifically, the letter stated that the evidence must show that she had a current disability; that she had an in-service injury or event; and medical evidence of a connection between the current disability and the in-service injury or event. Additionally, the February 1996 statement of the case (SOC) and February 2003 supplemental statement of the case (SSOC) notified the veteran of the reasons for the denial of her application and, in so doing, informed her of the evidence that was needed to substantiate her claims. 

In addition, the RO notified the veteran in that reasonable efforts would be made to help her obtain evidence necessary to support her claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records. The veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on her claim. 

Finally, a May 2006 notice letter informed the veteran to submit any evidence in her possession that pertains to the claim. Thus, because each of the four notice requirements has been fully satisfied in this case, any error in not providing a single notice to the veteran covering all content requirements is harmless error. 

Further, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran 

- 7 - 

status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. 

As noted above, veteran status is not at issue. With regard to elements (2) and (3), as is noted above, the Board finds that the veteran received proper notice. Moreover, because the RO denied the veteran's claims for entitlement to service connection, any failure to notify her of elements (4) and (5) are not prejudicial to the veteran's claims at this juncture. 

In addition, the duty to assist the appellant has also been satisfied in this case. As indicated above, the RO has made numerous attempts, with limited success, to obtain the veteran's service medical records as well as her military personnel records. The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365,367 (1991). The Board's analysis of the veteran's claims has been undertaken with this heightened duty in mind. 

The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant. See Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records. See Cromer v. Nicholson, 19 Vet. App. 215,217-18 (2005) [the Court declined to apply an 

- 8 - 

"adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases]. 

The Board further observes that under 38 C.F.R. § 3.159(c)(2), VA is required to "make as many requests as is necessary to obtain relevant records from a Federal department or agency." Additionally, "VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile ... [and] cases in which V A may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them." 

In this case, the RO sought the veteran's service medical records from several entities and received several notices regarding those requests, including a May 2001 notice from the Army Reserve Personnel Command, December 2002 and March 2004 notices from National Personnel Records Center, and an April 2006 notice from Babenhausen Health Clinic. The notices from the Army Reserve Personnel Command and National Personnel Records Center indicated that none of the records sought were found. The Babenhausen Health Clinic responded with some personnel records, but did not respond with medical records. 

As is discussed in detail below, the Board finds that the claims for service connection made for a respiratory disorder, a cervical spine disorder, bilateral knee disorders and a right shoulder disorder are not supported by evidence of a current disability. Thus, the Board notes that whether the veteran's SMR indicated evidence of any of those conditions during service would have no impact on the Board's ultimate findings that the evidence does not warrant service connection, and that the veteran is not prejudiced as to those claims by the absence her SMR from the record. 

The Board further notes that all available V A treatment records are in the claims file and were reviewed by both the RO and the Board in connection with her claims. 

- 9 - 

She was also afforded VA examinations in April and August 2002 in connection with her claims. VA has further assisted the veteran and her representative throughout the course of this appeal by providing them with a SOC, which informed them of the laws and regulations relevant to the veteran's claim. For these reasons, the Board concludes that VA has fulfilled the duty to assist the veteran in this case. 

The Board additionally observes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2007). As noted in the Introduction, the veteran and her representative presented evidence and testimony in support of her claims at a May 1998 video conference hearing before the undersigned VLJ. 

The Board will therefore proceed to a decision on the merits. 

1. Entitlement to service connection for a respiratory disorder to include exercise-induced asthma. 

2. Entitlement to service connection for a cervical spine disorder. 

3. Entitlement to service connection for a right knee disorder. 

4. Entitlement to service connection for a left knee disorder. 

5. Entitlement to service connection for a right shoulder disorder. 

Because the issues stated above all involve similar facts and identical law, and for purposes of judicial efficiency, the Board will address them in a single analysis. 

- 10- 

Relevant law and regulations 

Service connection - in general 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2007). 

For certain chronic disorders, including duodenal ulcers, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007). 

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247,253 (1999). 

- 11 - 

Standard of review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis 

As is noted above, in order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson supra. As discussed in detail below, none of the claimed disabilities are supported by evidence of a current disability. 

Element (1) 

With regard to the claim for service connection for a respiratory disorder, the record includes a May 2002 VA medical examiner's report which concludes that the veteran claimed to have been diagnosed with exercise-induced asthma during service. After performing appropriate pulmonary and spiral tests after exercise, the examiner concluded that there was "no evidence of exercise-induced asthma based on the physical exam and exercise pulmonary function tests." 

- 12 - 

The record also contains a December 2003 medical examination report from Dr. C.S., M.D., who described the results of a physical examination and an allergy skin test. Her conclusion was that the veteran "had a history of asthma and allergic rhinitis based on the history [,] the physical examination and immediate hypersensitivity skin test as well as the IOS even though the spirometery was normal .... " 

The Board also notes that a July 1993 x-ray of the veteran's chest indicated a "normal examination of the respiratory system." Significantly, there is no record that the veteran complained of asthma or other respiratory condition in July 1993. In the May 2002 Gulf War veteran's examination, the examiner noted that the veteran "denied any smoking ... shortness of breath ... [and] asthma." 

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. 

In this regard, where, as here, the Board is presented with conflicting medical evidence, it is free to favor some medical evidence over other medical evidence provided it offers an adequate basis for doing so. See Evans v. West, 12 Vet. App. 22,30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). Further, both the Federal Circuit and Court have specifically rejected the "treating physician rule." See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993). In offering guidance on the assessment of the probative value of medical opinion evidence, the Court has instructed that it should be based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches. See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri supra at 470- 71. 

- 13 - 

In this case, the Board notes that Dr. C.S.'s examination was focused on determining whether the veteran was a candidate for immunotherapy for allergies, whereas the May 2002 examination was specifically to determine whether the veteran suffered from asthma. This conclusion is borne out by Dr. C.S.'s analysis, which does not include a discussion of how she determined the veteran suffered from asthma other than from the history provided by the veteran. That history is at odds with the findings of the May 2002 examiner. Thus, the Board finds that the May 2002 examination report carries significantly more probative value than does Dr. C.S.'s report. For that reason, the Board concludes that the preponderance of the competent medical evidence supports a finding that the veteran has no diagnosed respiratory disorder, specifically to include exercise-induced asthma. Thus, the Board finds that Hickson element (1) is not satisfied and the claim for entitlement to service connection for a respiratory disorder fails for that reason. 

With regard to a cervical spine disorder, the record includes an April 2002 VA x-ray report that indicates a normal cervical spine. A May 2002 Gulf War veteran examination reports that the veteran's cervical spine range of motion was flexion of o to 30 degrees, extension of 0 to 30 degrees and side to side rotation of 0 to 30 degrees, all without pain. The Board notes that normal range of motion is lateral flexion of 0 to 45 degrees, flexion-extension of 0 to 45 degrees, and side to side rotation of 0 to 80 degrees. See 38 C.F.R. § 4.71a, Plate V (2007). However, the examiner did not assess or diagnose any cervical spine disorder. 

After review of the entire record, the Board finds that the preponderance of the evidence supports a conclusion that the veteran has no diagnosed cervical spine disorder. In this regard, the Board particularly notes that the record does not indicate the veteran has sought any other medical assessment outside V A concerning her neck, but has consistently sought treatment for her back condition. Evidence includes "negative evidence" which tends to disprove the existence of an alleged fact. See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002). In this case, the veteran contends that she has a cervical neck disorder, but her actions do not support her 

- 14 - 

contentions. For those reasons, the Board finds that Hickson element (1) is not satisfied and the claim for entitlement to service connection for a cervical spine disorder fails for that reason. 

With regard to the claims for service connection for bilateral knee disorders, the record includes a July 1993 examination report which concludes that the veteran's bilateral knee range of motion was from 0 to 140 degrees, without swelling or deformity, with no evidence of subluxation or lateral instability, non-union or malunion, and normal x-ray studies. The Board notes that normal knee range of motion is from 0 to 140 degrees. See 38 C.F.R. § 4.71a, Plate II (2007). Similarly, April 2002 x-rays showed normal knees, and the May 2002 examiner reported full range of motion without pain and without findings of instability. For those reasons, the Board finds that the preponderance of evidence supports a finding that the veteran has no diagnosed condition for either her right or left knee, and further finds that Hickson element (1) has not been met for either claim. 

With regard to the claim for a right shoulder disorder, the Board notes that the record includes an April 2002 x-ray of the veteran's right shoulder which indicates it is a normal shoulder. There is no other medical evidence of the veteran's shoulder condition. Thus, the Board finds that the preponderance of evidence supports a finding that the veteran has no diagnosed right shoulder disorder, and further finds that Hickson element (1) has not been met. 

For the reasons set out above, the Board concludes that entitlements to service connection for a respiratory disorder, a cervical spine disorder, a right knee disorder, a left knee disorder and a right shoulder disorder are not warranted by the competent medical and other evidence of record. 

- 15 - 

ORDER 

Entitlement to service connection for a respiratory disorder is denied. 

Entitlement to service connection for a cervical spine disorder is denied. 

Entitlement to service connection for a right knee disorder is denied. 

Entitlement to service connection for a left knee disorder is denied. 

Entitlement to service connection for a right shoulder disorder is denied. 

REMAND 

6. Entitlement to service connection for sinusitis. 

7. Entitlement to service connection for a skin disorder to include seborrheic dermatitis. 

8. Entitlement to service connection for hemorrhoids. 

9. Entitlement to service connection for a low back disorder. 

10. Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD). 

Reasons for remand 

The Board finds that the veteran has submitted evidence sufficient to require a more recent medical examination. Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or 

- 16 - 

recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. In making the determination to remand the claims, the Board takes into consideration that the veteran was a physician's assistant during service, and thus has medical expertise to render medical assessments of her health conditions. Finally, as noted above, the Board also takes into consideration that the veteran's SMR are not available. 

With regard to a skin disorder, the record includes a July 1993 examination report which states that the veteran was diagnosed with seborrheic dermatitis. In the May 2002 examination report, the veteran stated that she had "seborrheic keratosis of both upper extremities. Although no mention of any finding of a skin rash or other disorder was made, the report indicates an "assessment" of seborrheic keratosis. Thus, Hickson element (1) has arguably been met. Moreover, the veteran has testified that she had the skin condition during service and has had episodic breakouts since. Indeed, one was in evidence in 1993 and that fact tends to corroborate the veteran. Thus, Hickson element (2) is arguably satisfied. 

With regard to the claim for service connection for sinusitis, the evidence includes normal x-rays of the sinus in July 1993, and an examination report which concludes chronic and recurrent sinusitis. An October 1996 x-ray revealed normal sinuses. The record contains treatment notes from 1999 indicating frequent complaints of sinusitis. The May 2002 Gulf War examination reported that the veteran complained that she does not have allergy problems, but has had "sinus problems six-to-eight times per year for the last ten years." However, no findings were made regarding sinusitis. The RO obtained a March 2004 diagnosis of sinusitis by J.M., a physician's assistant at A.A.R.T.S., a private medical clinic specializing in allergy treatment. Thus, Hickson element (1) is arguably met, and because of the veteran's testimony, element (2) is arguably met. 

- 17 - 

With regard to hemorrhoids, a May 2002 V A examiner determined that the veteran had "external hemorrhoidal disease, currently minimally symptomatic." The veteran testified that she had hemorrhoids during service. An opinion is needed to determine whether the veteran's hemorrhoidal disease is related to her active duty service. 

With regard to a low back disorder, the medical evidence establishes that the veteran has degenerative disc disease of the L4-5 and L5-S 1 levels. The veteran testified, and the medical records indicate that she has consistently told medical examiners she sustained a back injury on active duty. Given her medical assessment, the Board finds that an opinion is needed to determine whether the current back condition is related to an in-service injury. 

The veteran has claimed her psychiatric disorder is related to her active duty service. In essence, she contends that she has been depressed since she returned from duty in the Persian Gulf War. The record includes an October 2002 examiner's report who diagnosed the veteran with "[G]eneralized anxiety disorder, moderate in severity; Major depressive disorder, single episode, with some chronicity, moderate in severity without psychotic features." A medical opinion is required to enable the Board to determine whether the veteran's current psychological disorder is related to any event or injury during service. In this regard, the Board notes that the veteran was specifically not diagnosed with PTSD. Moreover, the veteran has been diagnosed with a personality disorder, not otherwise specified. Under 38 C.F.R. § 4.127 (2007), a personality is not a disease for compensation purposes and may not be service-connected. However, "disability resulting from a mental disorder that is superimposed on ... a personality disorder may be service-connected." See § 4.127. 

Finally, as indicated above, the Board notes that the Court has held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the veteran is entitled to further notice which has yet to be provided to the veteran. 

- 18 - 

Accordingly, the case is REMANDED for the following action: 

1. VBA should send the veteran a corrective VCAA notice which notifies the veteran of the requirements of 38 C.F.R. § 3.159 and those elements announced in Dingess/Hartman v. Nicholson, supra. 

2. With respect to the claims for entitlement to service connection for a skin disorder, sinusitis, hemorrhoidal disease, low back disorder or psychiatric conditions, VBA should write to and ask the veteran to describe in writing as specifically as possible the onset of any of the disorders, including the approximate dates of onset and any symptoms which may have continued since her discharge from active duty. Any response, or lack thereof, should be documented in the veteran's VA claims folder. 

3. The veteran should be accorded a medical examination by an appropriate medical practitioner(s) who should review the veteran's VA claims folder and opine as to the current condition of the veteran's skin disorder, sinusitis, hemorrhoidal disease, low back disorder and psychiatric disorder(s). If no current disability can be identified, this should be specifically stated. In any event, the examiner must specifically state whether or not any diagnosed current disorder is likely as not related to the veteran's active duty service. Any appropriate diagnostic testing or specialist consultation, including psychological or psychiatric testing or consultation, should be undertaken, if deemed to be necessary by the examiner. The report of the examination should be associated with the veteran's VA claims folder. 

- 19 - 

4. Following the completion of the foregoing development, and after undertaking any additional developmental action which it deems to be necessary, VBA should then readjudicate the veteran's claim of entitlement to service connection for skin disorder, sinusitis, hemorrhoidal disease, low back disorder and psychiatric disorder(s). If the benefits sought on appeal remain denied, VBA should provide the veteran with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 

FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals 

- 20- 




